Citation Nr: 1143362	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  07-19 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for antiphospholipid antibody syndrome.

4.  Entitlement to service connection for anal squamous cell carcinoma, claimed as the result of herbicide exposure, asbestos exposure, ionizing radiation and/or mustard gas.

5.  Entitlement to service connection for benign prostatic hypertrophy, claimed as the result of herbicide exposure, asbestos exposure, ionizing radiation and/or mustard gas.

6.  Entitlement to service connection for advanced B-cell lymphoma, claimed as the result of herbicide exposure, asbestos exposure, ionizing radiation and/or mustard gas. 

7.  Entitlement to special monthly compensation ("SMC") based on the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to January 1964.  

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Indianapolis, Indiana, which denied the aforementioned claims.

In March 2008, the Veteran testified before a Decision Review Officer at the Indianapolis RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 
 
The issues of entitlement to service connection for anal squamous cell carcinoma,  benign prostatic hypertrophy, advanced B-cell lymphoma, and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's residuals of a stroke are not shown by the competent and probative evidence of record to be causally related to a disease, injury or event in service, either directly or presumptively.

2.  The Veteran's seizure disorder is not shown by the competent and probative evidence of record to be causally related to a disease, injury or event in service, either directly or presumptively.

3.  The Veteran's antiphospholipid antibody syndrome is not shown by the competent and probative evidence of record to be causally related to a disease, injury or event in service.


CONCLUSIONS OF LAW

1.  The Veteran's residuals of a stroke were neither incurred in, nor aggravated by, active military service and neither brain hemorrhage nor brain thrombosis may be presumed to be.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The Veteran's seizure disorder was neither incurred in, nor aggravated by, active military service and epilepsy may not be presumed to be.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

3.  The Veteran's antiphospholipid antibody syndrome was neither incurred in, nor aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA essentially satisfied the notification requirements of the VCAA by means of a letter dated March 2006.  The RO informed the appellant of the types of evidence needed in order to substantiate his service connection claims, the division of responsibility between the appellant and VA for obtaining the required evidence, and requested that the appellant provide any information or evidence in his possession that pertained to such claims.  38 U.S.C.A. §5103(a); 38 C.F.R. 
§ 3.159(b).  Additionally, a March 2006 letter satisfied the requirements of Dingess by advising the Veteran of how VA determines the disability rating and effective date elements of a claim.

      b.) Duty to Assist

The Board concludes that the duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records, as well as the Veteran's statements in support of his claims.  The appellant has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claims that have not already been associated with the record.

The Board recognizes that the VA duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  However, VA's duty to provide a medical examination or opinion is not triggered unless the record contains competent evidence or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service, or a disease manifested during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  
38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be discussed in greater detail below, the Board has determined that an examination is not warranted in this case, as there is no competent lay or medical evidence to suggest that any of the claimed disorders resulted from active duty service.  The Court has held that, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, VA is not obligated, pursuant to 5103A(d), to provide an appellant with a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that " 'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms").  

The Board is cognizant that there are instances in which lay testimony can serve to establish an association between service and the claimed disability for the purpose of satisfying the criteria of McLendon.  See Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder, and his or her lay testimony as to a continuity of symptomatology can satisfy the requirements of McLendon.  However, the Board believes that, unlike a dislocated shoulder, none of the Veteran's claimed disorders are the type that lend themselves to lay observation or diagnosis.  Therefore, as a lay person, the Veteran has not been shown to be competent to offer an opinion on a matter requiring medical expertise, such as his claim that his antiphospholipid antibody syndrome, diagnosed many years after service, had its onset in service or was otherwise related to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the lay opinions of the Veteran may serve to establish any association between his claimed disorders and military service so as to satisfy the requirements of McLendon.

In addition to the aforementioned records, the claims folder also contains the Veteran's Social Security Administration ("SSA") records, including medical treatment reports.  These records show that the Veteran applied for, and is receiving SSA disability insurance benefits for a primary diagnosis of late effects of cerebrovascular disease, which began in 2001; there is no secondary diagnosis.  

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the claims has been consistent with the provisions of the VCAA. The appellant has been provided every opportunity to submit evidence and argument in support of his claims and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); 38 C.F.R. § 3.303(d).

Service connection may be established for a disability resulting from personal injury suffered, or disease contracted, in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Additionally, service connection for certain chronic diseases, such as epilepsy, brain hemorrhage and brain thrombosis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309 (2011).

A.  Entitlement to service connection for residuals of a stroke.

The Veteran contends that his residuals of a stroke are the result of, or are otherwise related to, active military service.

Review of the Veteran's service treatment records reveals no complaints of, or treatment for, any symptoms that could be associated with a stroke.  There is also no evidence that he was diagnosed with a stroke during service or brain hemorrhage or brain thrombosis at any time during the one year period following service.

Post-service treatment records, including medical reports submitted as part of his SSA disability benefits claim, show that the Veteran was not diagnosed with a stroke until October 2001, when he was found to have suffered a left brain cerebrovascular accident (stroke).  Although, as noted above, the Veteran asserts that this incident is somehow related to his active military service between March 1960 and January 1964, there is no probative or competent evidence to support such claim, including no statements from physicians or other medical professionals.  In addition, while the claims folder does contain a July 2006 letter from a VA physician, noting that the Veteran had a stroke in 2001 and discussing the residual effects of such event, this statement does not associate the stroke or the residuals of the stroke with the Veteran's military service. 

Based on a review of the complete claims folder, the Board concludes that the probative evidence of record does not support the Veteran's contention that his stroke, or the residuals therefrom, is the result of a disease, injury or incident of active duty service or may be presumed to be.  

The Board also notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, as noted above, the Veteran did not suffer a stroke until 2001, nearly 40 years after active military service.  The amount of time that passed following service without any documented complaints of the claimed disorder is evidence that weighs against the Veteran's claim.

In addition to the medical evidence of record, the Board has also considered the Veteran's personal assertions, as well as those of his wife during the RO hearing, that the condition was the result of service.  The Board is cognizant that individual claimants are considered competent to testify to matters that "lend[] [themselves] to observation by a lay witness."  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, while the Veteran and his wife may sincerely believe that his stroke and its residuals are the result of some incident of active service, as discussed above, they have not been shown to have any medical knowledge or training, and thus are not competent to provide an opinion relating to medical causation and etiology that requires medical expertise and/or a clinical examination by a medical professional.  See Jandreau v. Nicholson, supra.  As a result, neither the Veteran's assertions, nor those of his wife, constitute competent medical evidence that the claimed disability was caused by, or is otherwise related to, service.  

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of a stroke.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Entitlement to service connection for a seizure disorder.

Review of the service treatment records reveals no complaint of, or treatment for, any symptoms related to seizures or a seizure disorder.  There is also no evidence that the Veteran was diagnosed as having suffered from a chronic seizure disorder during service or epilepsy within one year after service.

Post-service treatment records show that the Veteran was not diagnosed with a seizure disorder until after his October 2001 stroke.  Indeed, VA treatment reports, dated September 2005, show that, following his 2001 stroke, he had three (3) seizures.  Although subsequent treatment notes continue to show a diagnosis of a seizure disorder, there is no medical evidence to suggest that the seizure disorder is the result of, or is otherwise related to, the Veteran's active military service.  

As such, and based on a review of the complete claims folder, the Board concludes that the probative evidence of record does not support the Veteran's contention that his seizure disorder is the result of a disease, injury or incident of active duty service on either a direct or presumptive basis.  

In this regard, as discussed above, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, supra.  In this case, however, the first evidence of record of the occurrence of a seizure was not until 2001, nearly four decades after service.  This is evidence that weighs against the Veteran's claim.

In addition to the medical evidence, the Board has also considered the statements of the Veteran and his wife that he suffers from a seizure disorder that is related to, or is otherwise the result of active duty service.  Again, however, while the Veteran is competent to describe what he experiences with his senses and his wife is competent to report what she witnesses, as laypersons without evidence of medical knowledge or training, they are not competent to attribute seizures, which first began in 2001, to active military service some 40 years earlier.  See Jandreau, supra.  

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a seizure disorder on a direct or presumptive basis.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Entitlement to service connection for antiphospholipid antibody syndrome.

Review of the Veteran's service treatment records reveals no evidence of complaints of, or treatment for symptoms associated with antiphospholipid antibody syndrome.  There is also no evidence that he was ever diagnosed with the disorder during service or within the months shortly after service separation.

Review of post-service VA treatment records shows that the Veteran was not diagnosed with antiphospholipid antibody syndrome until approximately August 2005; there is no medical evidence to substantiate his claim that this disorder was the result of, or is otherwise related to, service.  Rather, the VA treatment records do not indicate the actual cause of the disorder.

Based on a review of the complete claims folder, the Board concludes that the probative evidence of record does not support the Veteran's contention that his antiphospholipid antibody syndrome is the result of a disease, injury or incident of active duty service.  In this case, the first evidence of record of a diagnosis of this condition occurred approximately in 2005, more than 40 years after active duty service.  This prolonged period without medical complaint or a diagnosis of the disorder is evidence that weighs against the Veteran's claim.  See Maxson, supra.

In addition to the medical evidence, the Board has also considered the statements of the Veteran and his wife, who claim that the condition is the result of, or is otherwise related to, service.  In this regard, as discussed above, the Veteran is competent to report symptoms which he experiences with his senses and his wife is competent to report symptoms that she witnesses.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, as previously noted, laypersons are not qualified to render medical opinions regarding matters such as determinations of etiology, which call for specialized medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, these statements offered in support of the Veteran's claim do not constitute competent medical evidence and cannot be accepted by the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for antiphospholipid antibody syndrome.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a stroke is denied.

Entitlement to service connection for a seizure disorder is denied.

Entitlement to service connection for antiphospholipid antibody syndrome is denied.


REMAND

1.  Entitlement to service connection for anal squamous cell carcinoma, benign prostatic hypertrophy, and advanced B-cell lymphoma, claimed as the result of herbicide exposure, asbestos exposure, ionizing radiation and/or mustard gas.

The VCAA states that VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c)(d) (2011).  This also includes the heightened duty to assist in obtaining records in the possession of a Federal agency, including service records. 

In his application for service connection, the Veteran claimed that he was exposed to asbestos while in the Philippines.  Review of the claims folder shows that, although the Veteran's travel records were obtained, which show that he was present in the Philippines for at least a brief period in 1962, they do not show that any effort was made by the RO to determine whether he could have been exposed to asbestos while in the Philippines.  

In this regard, the Board has also considered the holding of Tetro v. Gober, 14 Vet. App. 110 (2000), and other cases, in which the Court has held that VA has the duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  See also Walch v. Shinseki, 563 F.3d 1374, 1377 (Fed. Cir. 2009) (noting that "a significant part of the VA's duty to assist is its obligation to make reasonable efforts to obtain relevant records.").  The possibility that such records could contain evidence relevant to the appellant's claim cannot be foreclosed absent a review of those records.  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007). 

As such, the Board finds a remand is necessary to allow the RO/AMC to develop the Veteran's claim that he was exposed to asbestos while in the Philippines.  In addition, while the case is on REMAND status, the RO/AMC should also note its efforts to determine whether herbicides were used in the Philippines at any time during the Veteran's period of active duty service.  In addition, as he is also claiming exposure to ionizing radiation and mustard gas, the RO/AMC should note the efforts it has undertaken to show whether there was a possibility that the Veteran could have been exposed to such substances while present in the Philippines.

2.  Entitlement to SMC

The Veteran claims entitlement to SMC based either on the need for aid and attendance or housebound status.  However, the Board finds the claim for SMC to be inextricably intertwined with the pending claims of entitlement to service connection for anal squamous cell carcinoma, benign prostatic hypertrophy, and advanced B-cell lymphoma.  See Smith v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the Board cannot fairly proceed in adjudicating this issue until any outstanding matters with regard to the aforementioned claims of entitlement to service connection have been resolved.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a VCAA notice letter advising him that it will attempt to verify whether asbestos, mustard gas, herbicides or ionizing radiation were used in the Philippines during the period his service personnel records show he was there in 1962.  The Veteran should be asked to provide any additional evidence he feels is pertinent to his claims and be afforded a reasonable period of time to do so.  

2.  The RO/AMC should submit a request to the U.S. Army and Joint Services Records Research Center ("JSRRC"), the National Personnel Records Center ("NPRC"), and any other appropriate entity/location, to attempt to verify whether, during the period in which the Veteran's travel reports show that he was present in the Philippines, there is any evidence of asbestos, herbicides, mustard gas, or ionizing radiation usage.  All material produced by the requested search, as well as the document(s) generated to request the search, should be incorporated into the record.  

3.  Thereafter, the RO/AMC should issue a Formal Finding to (a) notify the Veteran of the efforts made to substantiate his claims, (b) describe any further action to be taken with respect to the claims, and (c) that he is ultimately responsible for providing the evidence.  See 
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2011).

4.  Thereafter, the RO should review any evidence submitted by the Veteran, as well as any records received from the aforementioned search to determine whether there is any objective evidence to show that the Veteran was exposed to asbestos, mustard gas, herbicides or ionizing radiation while present in the Philippines.  If so, the RO/AMC should take whatever other appropriate development of the claim(s) is deemed necessary, to include VA examination, if warranted.

5.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


